Citation Nr: 1017904	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
osteochondritis dissecans, right knee, and status post 
reimplantation right total arthroplasty.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1974 to 
June 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted a temporary 100 percent evaluation for 
convalescence from February 19, 2004 through June 30, 2004 
and an evaluation of 30 percent effective from July 1, 2004 
for osteochondritis dissecans right knee, status post 
reimplantation right total knee arthroplasty.  The Veteran's 
claims file was subsequently permanently transferred to the 
Pittsburgh, Pennsylvania RO.  Upon subsequent review, the RO 
issued a rating decision in October 2004 which granted a 
temporary 100 percent evaluation for convalescence effective 
February 19, 2004 through October 2004 and a rating of 60 
percent from October 1, 2004 thereafter for osteochondritis 
dissecans right knee.  The Veteran has continued his appeal.

In January 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a February 
2010 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in January 2002, September 2005, and October 2009.

The Veteran contends that he is entitled to an increased 
rating for his service-connected right knee disability, 
currently rated at 60 percent disabling.  The Veteran resides 
in Micronesia.

In a February 2004 private treatment record, the Veteran was 
diagnosed with recurrent infection about the right knee 
prosthesis.  The physician presented three options for 
treatment including amputation.  The Veteran initially chose 
above-the-knee amputation, but reconsidered.  In February 
2004, the right knee prosthesis was removed.  In April 2004 
the right knee was fused and an intermedullary rod was 
implanted.

In a July 2004 letter, the Veteran's treating nurse 
practioner stated that the Veteran was limited in his ability 
to engage in activities of daily living, and any cut back in 
his service-connected disability would not reflect an 
accurate picture of this permanent disability. 

In a July 2004 letter, J. K. H., M.D., stated that the 
Veteran had a fused knee that did not bend, and that he 
required using special shoes for ambulation and a cane.  It 
was also noted that this was a permanent injury and permanent 
problem, and he carried a risk of re-infection in the future.  
The physician opined that the Veteran was completely disabled 
from work, and he was unable to seek or maintain gainful 
employment.  

In an undated letter received by the RO in May 2008, G. H., 
M.D., stated that the Veteran had received different kinds of 
antibiotics and underwent different surgical procedures on 
his right knee from a total knee surgery, replacement of 
total knee prosthesis, fusion of the right knee, and finally, 
the removal of the IM rod that was inserted during the knee 
fusion.  He noted that in spite of the procedures, the 
Veteran continued to have on-and-off cellulitis around the 
right knee.  The physician also noted that the Veteran used a 
pair of crutches in order to walk with a fused right knee and 
that the right lower extremity was shorter by 4 to 5 inches.  

In an April 2008 VA progress note, the physician stated that 
the Veteran had missed 14 months of work due to his 
conditions since 2000, and that he was not able to complete 
the duties of his employment.  The physician indicated that 
the fusion of his right knee limited his ability to perform 
his duties in industrial maintenance by limiting his ability 
to squat, ambulate in close quarters, or maneuver stairs and 
ladders.  

In a May 2009 letter, the Veteran's employer stated that the 
Veteran had endured at least seven surgeries since 2000, and 
that accommodations were made by Telcom (his employer).  He 
indicated that the Veteran could not perform prolonged 
walking or standing, climb ladders, or lifting.  The Veteran 
used crutches at all times, and that his leg could flare up 
at any time.  It was noted that he had used over 14 months of 
sick time since the 2000 operation.  The employer stated that 
while the Veteran was still employed at that time, his 
contract would expire in January, and he was not sure if the 
Veteran would be able to continue due to his present 
problems. 

During a September 2009 VA examination, the examiner reported 
that the Veteran was employed as a maintenance supervisor, 
able to do most activities of daily living, able to drive, 
but was not able to do household or yard work.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2009).

The Board notes that in the February 2010 supplemental 
statement of the case, the RO stated that the Veteran's case 
had not been submitted for extra-schedular consideration 
because the RO determined that his condition did not present 
an exceptional disability picture which warrants an extra-
schedular evaluation.  As the Veteran has submitted evidence 
consisting of an opinion by a medical professional of his 
inability to work and a letter from his employer indicating 
the significant time he has taken off of from his job due to 
frequent hospitalizations concerning his service-connected 
right knee disability, the case warrants extra-schedular 
consideration, and referral to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his service-
connected right knee disability since 
September 2009.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the AMC/RO should refer 
the Veteran's claim for a rating in 
excess of 60 percent for osteochondritis 
dissecans, right knee, status post 
reimplantation right total arthroplasty 
to the Chief Benefits Director of VA's 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 
C.F.R. § 3.321.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


